     Case 1:18-cv-02019-RGA Document 76 Filed 02/11/20 Page 1 of 3 PageID #: 2575
'

                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

    ABRAXIS BIOSCIENCE, LLC,                            )
                                                        )
                           Plaintiff,                   )
                                                        )
                   V.                                   )     C.A. No. 18-2019 (RGA)
                                                        )
    HBT LABS, INC.,                                     )
                                                        )
                           Defendant.                   )

                                         CONSENT JUDGMENT

                   Plaintiff Abraxis BioScience, LLC ("Abraxis") and Defendant HBT Labs, Inc.

    ("HBT"), th~ parties in the above-captioned action hereby stipulate and consent to entry of

    judgment and an injunction in this action as follows :

                   IT IS this   /1 day of ~                 ' 2020:

                   ORDERED, ADJUD~;D,            A~i   DECREED as follows:

                   1.      This Court has jurisdiction over the subject matter of the above action and

    has personal jurisdiction over the parties for purposes of this action only, including as set forth

    below in Paragraph 6 of this Consent Judgement.

                   2.      As used in this Consent Judgment, the term "HBT NDA Product" shall

    mean the paclitaxel albumin-bound particles for injectable suspension product manufactured or

    marketed pursuant to New Drug Application No . 211875 .

                   3.      As used in this Consent Judgment, the term "Patents-in-Suit" shall mean

    U.S. Patent Nos. 7,758,891; 7,820,788 ; 7,923 ,536; 8,034,375; 8,138,229; 8,268,348; 8,314,156;

    8,853 ,260; 9,101 ,543 ; 9,393 ,318 ; 9,511 ,046; and 9,597,409.

                   4.      Until expiration of the Patents-in-Suit, HBT, including any of its

    successors and assigns, is enjoined from infringing the Patents-in-Suit, on its own part or through
II
     Case 1:18-cv-02019-RGA Document 76 Filed 02/11/20 Page 2 of 3 PageID #: 2576



     any third party on its behalf, by making, having made, using, selling, offering to sell, importing,

     or distributing of the HBT NDA Product, unless and to the extent otherwise specifically

     authorized by Abraxis, and is further enjoined from assisting or cooperating with any third

     parties in connection with any infringement of the Patents-in-Suit by any such third parties,

     unless and to the extent otherwise specifically authorized by Abraxis.

                    5.      Compliance with this Consent Judgment may be enforced by Abraxis and

     its respective successors in interest or assigns.

                    6.      This Court retains jurisdiction to enforce the terms of this Consent

     Judgment and to enforce and resolve any disputes related to the parties' resolution of this action.

                    7.      All claims, counterclaims, affirmative defenses and demands in this action

     are hereby dismissed with prejudice and without costs, disbursements, or attorneys' fees to any

     party.

                    8. Nothing herein prohibits or is intended to prohibit HBT from maintaining a

     "Paragraph IV Certification" pursuant to 21 U.S.C. § 355(b)(2)(A)(iv), or pursuant to 21 C.F.R.

     § 314.50(i)(l)(i)(A)(4) or pursuant to 21 C.F.R. § 314.52(c)(l) with respect to the Patents-in-Suit.

                    9.      Nothing herein restricts or is intended to restrict the U.S. Food and Drug

     Administration from approving the HBT NDA.




                                                         2
 Case 1:18-cv-02019-RGA Document 76 Filed 02/11/20 Page 3 of 3 PageID #: 2577



MORRIS, NICHOLS , ARSHT & TUNNELL LLP              PHILLIPS, GOLDMAN , MCLAUGHLIN & HALL, P .A.

/s/ <Derek;J. Palinestocf(                         /s/ Jolin C. <Plii[{ips, Jr.

Jack B. Blumenfeld (#1014)                         John C. Phillips, Jr. (#110)
Derek J. Fahnestock (#4705)                        Megan C. Haney (#5016)
 1201 North Market Street                          1200 North Broom Street
P.O. Box 1347                                      Wilmington, DE 19806-4204
Wilmington, DE 19899                               (302) 655-4200
(302) 658-9200                                     jcp@pgmhlaw.com
jblumenfeld@rnnat.com                              mch@pgmhlaw.com
dfahnestock@rnnat.com
                                                     Attorneys for Defendant HBT Labs, Inc.
  Attorneys for PlaintiffAbraxis BioScience,
  LLC

February 10, 2020


               SO ORDERED this __iL day of February, 2020.




                                           ~~




                                               3
